REINHARDT, J.,
dissenting.
I dissent. Counsel’s failure to interview and subpoena alibi witnesses constituted deficient performance that prejudiced Saitta’s defense, or at the least, entitled him to an evidentiary hearing. We have repeatedly recognized the critical role alibi testimony plays in causing a fact-finder to “entertain[] a reasonable doubt concerning guilt.” Luna v. Cambra, 306 F.3d 954, 962 (9th Cir.2002); Brown v. Myers, 137 F.3d 1154, 1157 (9th Cir.1998). Although it is true that the affidavits presented by Saitta’s alibi witnesses do not identify beyond any doubt Saitta’s location at the precise times the burglaries occurred, this court has “previously found prejudice when counsel failed to investigate and present the testimony of alibi witnesses, even though their testimony was ‘vague with regard to time.’ ” See Luna v. Cambra, 306 F.3d 954, 961 (9th Cir.2002) (quoting Brown v. Myers, 137 F.3d 1154, 1158 (9th Cir.1998)).
The more serious question is whether we are free to ignore counsel’s deficient performance simply because the state presented strong circumstantial evidence of Saitta’s guilt. According to the affidavits *225submitted, three alibi witnesses would have testified for the defense. Two would have testified that Saitta was with them at the time of the crimes and was a considerable distance away from the town in which the burglaries occurred. The third would have testified that she did not give Saitta access to her car — the car allegedly used for the burglaries — on the days of the crimes. Having been confronted with such alibi testimony, a reasonable juror might well have entertained a reasonable doubt concerning Saitta’s guilt. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In my view, the state court’s conclusion to the contrary was an unreasonable application of Strickland’s governing legal principles. See Wiggins v. Smith, 539 U.S. 510, 527, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003).